On Rehearing:
SHORT, P. J.
The plaintiff in error has filed its motion for rehearing in this case, claiming that the error of the trial court, in admitting nonex-pert testimony, with reference to a matter which could only be established by expert testimony, is a reversible one. In our original opinion we held that it was not. We are of the same opinion still, and think this motion should be overruled.
The defendant in error has filed a motion to correct the judgment entered, conclusively showing by the record, that the injuries, for which compensation has been allowed, occurred on April 10, 1929, and that the minor became entitled to receive compensation weekly at the rate of $10.38, and therefore the accumulated installments, for which he is entitled, to recover an aggregate sum, are greater than the amount which he was allowed to recover in our original opinion. We think that the judgment should be corrected in accordance with said motion, so as' to *708eliminate tlie errors indicated in tlie last two paragraphs in the original opinion, which should be vacated, and in place thereof the following substituted:
The defendant in error requested the Court of Civil Appeals to reform the judgment rendered so that his compensation would be paid weekly, in accordance with the findings of fact on that subject, in the event that the court should deny him payment in a lump sum. He has made the same request of the Supreme Court. The judgment of the trial court recites that the parties had agreed the defendant in 'error was an employee of J. W. Sessions who carried insurance with the plaintiff in error to protect his employees at the time the defendant in error was injured; that his compensation rate is $10.38 per week, from which facts the trial court rendered judgment in favor of the defendant in error against the plaintiff in error at that rate for 401 weeks, less $21 already paid, aggregating $4,162.38. The court then proceeded to discount this amount at the rate of 6 per cent, per annum, compound interest, on the unmatured weekly payments at the time of the payment of the judgment. As we have seen, the court was without authority to discount the aggregate amount of the weekly payments, and, in view of the request of the defendant in error, above' stated, we are of the opinion that the judgments of the Oourt of Civil Appeals and of the trial court should be reversed, and that judgment should be rendered against the plaintiff in error and its sureties on its supersedeas bond and in favor of the defendant in error and his attorneys, two-thirds in favor of the defendant in error and one-third in favor of his attorneys, Brazil & Musselwhite, payable in weekly installments of $10.38 per week, beginning on the 17th day of April, 1929, less $21 heretofore paid, with 6 per cent, interest on each weekly installment from the time each became due after the 17th day of April, 1929.
We therefore recommend that the judgments of the Court of Civil Appeals and of the trial court be reversed, and that judgment be rendered by the Supreme Court in favor of Jasper Brock, a minor, against the Texas Employers’ Insurance Association, and its sureties on the supersedeas bond, to wit, L. W. Groves and Employers’ Casualty Company, for the sum of $1,067.40, which is the amount, with accrued interest, due at the rate of $10.38 weekly up to the time of the rendition of this judgment on the 18th day of March, 1931, one-lhird of said amount to be paid to his attorneys, Brazil & Musselwhite, and that judgment be further rendered in favor of said minor, Jasper Brock, for the sum of $10.38, to be paid weekly beginning on the 25th day of March, 1931, until the amount so paid weekly shall aggregate the sum of $3,145.14, one-third, however, of said weekly payments to be paid to said attorneys, Brazil & Musselwhite. We further recommend that judgment be rendered against J. R. Brock, next friend to the minor, Jasper-Brock, in favor of the Texas Employers’ Insurance Association for all costs incurred in this behalf.
The defendant in error has also filed a motion to retax the costs which were adjudged against J. R. Brock, next friend to the minor, Jasper Brock, in our original opinion. With reference to the matters stated in this motion, it is only necessary to say that the record shows that the Industrial Accident Board awarded compensation to the minor, to be paid in weekly installments, but denied payment in a lump sum, to abide by which award J. R. Brock, in the capacity of next friend for the minor, indicated his unwillingness, by instituting a suit against the plaintiff in error in the district court of Cherokee county, with- the result indicated in the original opinion. This judgment was affirmed by the Court of Civil Appeals. Erom this judgment the plaintiff in error prosecuted a writ of error to the Supreme Court, where, as has been shown, it was decided that the defendant in error was not entitled to payment in a lump sum. According to the judgment rendered by the Supreme Court, as evidenced by the original opinion, the successful party in the litigation is the plaintiff in error, and, since the statute provides, “the successful party to a suit shall recover of his adversary all costs incurred therein, except where otherwise provided,” (Vernon’s Ann. Civ. St. art. 2056) it follows that under the law the motion to retax the cost must be denied.
We therefore recommend that the motion for rehearing, filed by the plaintiff in error, be overruled, that the motion to retax cost by the defendant in error be overruled, and that the motion filed by the defendant in error to correct the judgment in the matter heretofore mentioned be granted, and that the last two paragraphs in the original opinion be vacated, and in place thereof there be substituted the recitations and orders heretofore stated, and that, as corrected, the judgment be made final as of this date, to wit, March 18, 1931.
CURETON, C.- J.
Judgment heretofore entered by Supreme Court vacated, and judgments of the district court and Court of Civil Appeals reversed, and judgment here entered, on motion to correct judgment, as recommended by the Commission of Appeals.